Case 1:18-cv-01481-MBH Document 6 Filed 10/09/18 Page 1 of 2

ORIGINAL

In the Anited States Court of Federal Clauns

x oe e K K KF KK K BK K RK KK RK KR K KR KR K
*
TONY J. VOHNOUTKA, *
#
Plaintiff, *
- No. 18-1481C

V. a Filed: October 9, 2018
UNITED STATES, &
*
Defendant. *
one w ee RER KR KE KERR a ee *

ORDER

In plaintiff's September 20, 2018 complaint, plaintiff alleges that this court has
jurisdiction over plaintiff's complaint, and cites to

18 US Code § 242 Deprivation of right’s under the color of law - And
Worker's compensation of Vermont and osha [Occupational Safety and
Health Administration] and Vosha [Vermont Occupational Safety and Health
Administration] Being the initial problem by ingoring my safety compliants
which led my employer too believe they could continue too run motor cycle's
in an enlosed environment and when i would seek freash air i was told too
get Back too work after explaining why dave munson stated they are a At
will employer and could fire me... .[*]

(capitalization in original). The statute at 18 U.S.C. § 242 (2012) is a criminal statute, and
the court “has no jurisdiction to adjudicate any claims whatsoever under the federal
criminal code.’”* See Khalil v. United States, 133 Fed. Cl. 390, 392 (2017) (quoting Joshua
v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994)); see also Potter v. United States, 124
Fed. Cl. 469, 475 (2015) (concluding that the United States Court of Federal Claims
lacked jurisdiction over an alleged violation of 18 U.S.C. § 242); Sharpe v. United States,

 

' Plaintiff's capitalization errors, spelling errors, and grammatical errors appear
throughout plaintiff's complaint and, when quoted in this order, have been included
unchanged.

2 In at least two unpublished opinions, the United States Court of Appeals for the Federal
Circuit has stated that 18 U.S.C. § 242 is not a money-mandating statute. See Harris v.
United States, 686 F. App’x 895, 899 (Fed. Cir. 2017); Canuto v. United States, 651 F.
App’x 996, 997 (Fed. Cir. 2016), cert. denied, 137 S. Ct. 667 (2017).

fOL? L450 OOOO 1346 a3zaa
Case 1:18-cv-01481-MBH Document 6 Filed 10/09/18 Page 2 of 2

112 Fed. Cl. 468, 476 (2013) (determining that the United States Court of Federal Claims
lacked jurisdiction over an alleged violation of 18 U.S.C. § 242).

To the extent plaintiff is asserting a workers’ compensation claim, the court also
lacks jurisdiction over plaintiff's claim.? See Thaxton v. United States, 11 Cl. Ct. 181, 182
(1986); see also Gallo v. United States, 76 Fed. Cl. 593, 608 (2007) (“[T]his this court has
concluded, on more than one occasion, that it lacks jurisdiction over claims which
question the Secretary's discretionary judgment regarding which sections of FECA
[Federal Employees’ Compensation Act] apply to a particular claimant, or whether a claim
warrants compensation.”), aff'd, 529 F.3d 1345 (Fed. Cir. 2008). Plaintiff's complaint,
therefore, is DISMISSED. The Clerk of the Court shall enter judgment consistent with
this order.

IT IS SO ORDERED.
thei 1 eo ¢ io

'MARIAN BLANK HORN
Judge

 

 

3 {In an unpublished opinion, the United States Court of Appeais for the Federal Circuit
stated that the United States Court of Federal Claims “lacks jurisdiction to adjudicate Mr.
Jackson's workers’ compensation claims.” See Jackson v. United States, 242 F. App’x

698, 700 (Fed. Cir. 2007).

 

 
